Citation Nr: 0509805	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether a rating decision in March 1972, which assigned a 
non-compensable evaluation for a scar on the back, residual 
of a shell fragment wound, involved clear and unmistakable 
error.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.  He was awarded the Combat Action Ribbon and 2 
Purple Heart Medals.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2001 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a decision dated January 9, 2003, the Board denied the 
veteran's claim on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the veteran-
appellant and the Secretary of Veterans Affairs, vacated the 
Board's January 9, 2003, decision and remanded the matter to 
the Board for further proceedings.

The joint motion of the parties before the Court stated that 
VA should consider whether a VA Form 9, Appeal to the Board 
of Veterans' Appeals, filed by the veteran in August 1998, 
which was accepted as a substantive appeal on the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) listed in a statement of the case dated July 
22, 1998, also constituted a substantive appeal on the issues 
listed in another statement of the case dated July 10, 1998.  
That issue, which is not inextricably intertwined with the 
veteran's current appeal and which has not been adjudicated 
by the agency of original jurisdiction, is referred to the RO 
for appropriate action.

On October 16, 2002, the veteran appeared and testified at an 
electronic (videoconference) hearing before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.    




FINDINGS OF FACT

1.  The veteran sustained shrapnel wounds to his back in 
service which were productive of well healed, asymptomatic 
scars.

2.  Neither service department physicians nor a VA orthopedic 
examiner in February 1972 reported any damage to the muscles 
of the veteran's back, Muscle Group XX.

3.  A rating decision in March 1972, which granted service 
connection for scars of the back, residuals of shell fragment 
wounds, and assigned a non-compensable evaluation, did not 
grant service connection for disability of Muscle Group XX.


CONCLUSION OF LAW

A rating decision in March 1972, which assigned a non- 
compensable evaluation for a scar on the back, residual of a 
shell fragment wound, did not involve clear and unmistakable 
error.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.105(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Court has held that the VCAA is not applicable to 
requests for revision of a final decision based on CUE 
because that matter involves an inquiry based upon the 
evidence of record at the time of the decision, not based 
upon the development of new evidence.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); Dobbins v. 
Principi, 15 Vet. App. 323, 327 (2001); VAOPGCPREC 12-2001 at 
para. 7 (July 6, 2001) (VA does not have "a duty to 
develop" in a CUE case because "there is nothing further 
that could be developed").  Thus, the VCAA is not applicable 
to this case.

II. Legal Criteria

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of clear and 
unmistakable error (CUE).  The applicable regulation provides 
that previous determinations which were final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended. 
38 C.F.R. § 3.105(a) (2004).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or 
law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable. Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc) (emphasis in the original).

At the time of the March 1972 rating decision, 38 C.F.R. § 
4.118, Diagnostic Code 7803 provided that superficial scars, 
which were poorly nourished, with repeated ulceration, 
warranted an evaluation of 10 percent.  Diagnostic Code 7804 
provided that superficial scars which were tender and painful 
on objective demonstration warranted an evaluation of 10 
percent.  Diagnostic Code 7805 provided that other scars were 
rated on limitation of the part affected. 

At the time of the March 1972 rating decision, 38 C.F.R. § 
4.71a, Diagnostic Code 5292 provided that an evaluation of 10 
percent required slight limitation of motion of the lumbar 
spine.  Diagnostic Code 5295, pertaining to lumbosacral 
strain, provided that such disability was rated by comparison 
with sacroiliac injury. Diagnostic Code 5294, pertaining to 
sacroiliac injury and weakness, provided that such condition 
with slight subjective symptoms only warranted a non-
compensable evaluation and that an evaluation of 10 percent 
required characteristic pain on motion.  

At the time of the March 1972 rating decision, there were 
regulations pertaining to muscle injuries which are set forth 
in pertinent part below.

38 C.F.R. § 4.50 (1972), pertaining to muscle injuries, 
stated that: Disability from injuries of muscles presents a 
special problem. Shrapnel and shell fragments and high 
velocity bullets may inflict massive damage upon muscles with 
permanent residuals.  The principal symptoms of disability 
from such muscle injuries are weakness, undue fatigue-pain, 
and uncertainty or incoordination of movement.  The physical 
factors are intermuscular fusing and binding and welding 
together of fascial planes and aponeurotic sheaths.  In those 
scar-bound muscles, strength is impaired, the threshold of 
fatigue is lowered and delicate coordination is interfered 
with.  Skin scars are incidental and negligible.  It is the 
deep intramuscular and intermuscular scarring which is 
disabling.

38 C.F.R. § 4.51 (1972), pertaining to muscle weakness, 
stated that: The conception of disability of a muscle or 
muscle group is based on the ability of the muscle to perform 
its full work and not solely on its ability to move a joint.  
A muscle which can barely move its bony lever but which has 
no substantial excess of power or endurance to enable it to 
perform work by that movement is in effect a useless muscle 
for occupational efficiency.

38 C.F.R. § 4.52 (1972), pertaining to muscle damage, stated 
that the real factors in all disabilities residual to healed 
muscle wounds are impairment of strength and endurance, 
lowering of the threshold of fatigue, and interference with 
delicate coordinate movements.

38 C.F.R. § 4.53 (1972), pertaining to muscle patterns, 
stated that: The typical symptoms associated with severe 
muscle injuries are: Fatigue rapidly coming on after moderate 
use of the affected muscle groups; pain occurring shortly 
after the incidence of fatigue sensations, the type of pain 
being that which is characteristic of and normally associated 
with prolonged severe muscular effort (fatigue-pain); 
inability to make certain movements with the same degree of 
strength as before injury; uncertainty in making certain 
movements, particularly when made quickly.

38 C.F.R. § 4.54 (1972), pertaining to muscle groups, stated 
that: the skeletal muscles of the body are divided for rating 
purposes into 23 groups in 8 anatomical regions; four grades 
of severity of disabilities due to muscle injuries are here 
recognized for rating purposes: slight, moderate, moderately 
severe, and severe; the type pictures, as set forth in 38 
C.F.R. § 4.55 and 4.56, will be a basis for assigning ratings 
for each of the 23 muscle groups; the type pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).

38 C.F.R. § 4.56 (1972), pertaining to factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups due to gunshot or other 
trauma, provided as follows: 
(a) Slight (insignificant) disability of muscles. Type of 
injury.  Simple wound of muscle without debridement, 
infection or effects of laceration.  History and complaint.  
Service department record of wound of slight severity or 
relatively brief treatment and return to duty.  Healing with 
good functional results.  No consistent complaint of cardinal 
symptoms of muscle injury or painful residuals.  Objective 
findings.  Minimum scar; slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic fragments.

(b) Moderate disability of muscles.  Type of injury. Through 
and through or deep penetrating wounds of relatively short 
track by single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate degree.  Absence 
of explosive effect of high velocity missile and of residuals 
of debridement or of prolonged infection.  History and 
complaint.  Service department record or other sufficient 
evidence of hospitalization in service for treatment of 
wound.  Record in the file of consistent complaint on record 
from first examination forward of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by injured muscles.  Objective findings.  Entrance 
and (if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.

At the time of the March 1972 rating decision, 38 C.F.R. § 
4.73, Diagnostic Code 5320, pertaining to spinal muscles and 
sacrospinalis muscles, Muscle Group XX, provided that slight 
disability of muscles in the cervical dorsal region warranted 
a non-compensable evaluation and an evaluation of 10 percent 
required moderate disability.  Slight disability of muscles 
in the lumbar region warranted a non-compensable rating and 
an evaluation of 10 percent required moderate disability.

III. Factual Background and Analysis

The veteran contends that a rating decision in March 1972 
involved clear and unmistakable error for not assigning a 
compensable disability evaluation for residuals of shell 
fragment wounds to his back.

The veteran's service medical records contain an entry dated 
July 29, 1968, with the following finding: "Abrasion on face 
SW to L elbow L back to chest N-V intact Chest clear  - Some 
pain on deep breathing Small frag removed from face Back 
debrided  To ortho for fx elbow."  A physical examination by 
a physician at a service department medical facility was 
within normal limits except for the left elbow.  X-rays 
showed a fracture of the ulna.  The veteran underwent 
surgical debridement of the elbow, release of the ulnar nerve 
from the retroconylar groove, and placement of a long arm 
cast.  After the surgical procedure, the veteran appeared to 
be in no acute distress and he had no complaints of pain.  

The Board notes that the service clinical records pertaining 
to the veteran's July 29, 1968, combat injury do not contain 
any finding of damage to the muscles of the back.  The 
veteran did not complain of any of the principal symptoms of 
disability from a muscle injury and there were no findings of 
the physical factors of muscle disability.  See 38 C.F.R. 
§ 4.50 (1972).

The veteran's service medical records also reveal that, in 
December 1968 in Vietnam, he sustained multiple shrapnel 
wounds to all extremities and the back when he tripped a 
booby trap.  Shrapnel was removed while he was a patient at a 
hospital in Guam, and he was evacuated to the Continental 
United States.  After treatment at the Philadelphia and Great 
Lakes Naval Hospitals, he was transferred to the Naval 
Hospital, Camp Lejeune, North Carolina, in May 1970.  At that 
facility, it was noted that his complaints related to the 
left foot and ankle, the left calf, and the left hand.  No 
complaint related to the back was noted.  It was noted that 
the veteran had not completed a program of physical therapy 
for the left lower extremity, but had been observed playing 
softball.  The discharge diagnoses included fragment wounds, 
extremities and back, healed.  At an examination for 
separation in December 1970, the veteran's spine was 
evaluated as normal.

VA X-rays of the veteran's chest in February 1972 showed 
evidence of a few small metallic fragments overlying the 
right medial chest on its posterior aspect and a few metallic 
fragments situated in the posterior left lateral chest wall.  
VA X-rays of the veteran's lumbosacral spine and pelvis in 
February 1972 showed very many small metallic fragments 
overlying the abdominal region, with a preponderance of these 
fragments in the posterior aspect and also many shell 
fragments in the projection of the right pelvis, in the soft 
tissues of both hips and both proximal thighs.

There was no competent medical evidence of record in March 
1972, to include the reports of the VA X-rays and of a VA 
orthopedic examination in February 1972, that the injuries 
sustained by the veteran in service on July 29, 1968, 
resulted in any damage to the muscles of his back.  The July 
29, 1968, service medical record did refer to debridement of 
the back.  However, the term "debridement" means the 
removal of foreign material and devitalized or contaminated 
tissue from or adjacent to a traumatic or infected lesion 
until surrounding healthy tissue is exposed.  See Dorland's 
Illustrated Medical Dictionary 430 (24th ed., 1994).  By 
definition, debridement of the back does not necessarily 
involve the subcutaneous muscles as opposed to the skin on 
the surface of the back.  

At a VA examination in February 1972, the veteran's 
complaints included "my back gives me a lot of pain when 
work involves bending over a lot."  The veteran was afforded 
a special VA orthopedic examination for shell fragment wounds 
to his back, face, and left arm and shoulder.  The veteran's 
complaints included cold weather bothering his back when he 
bent over much.  On physical examination, the paravertebral 
musculature was well developed, and not spastic, contracted, 
fibrotic, or atrophic.  Scars in the dorsal, mid-lumbar, and 
sacroiliac areas were noted.  All scars were well healed, 
nonadherent, nonfibrotic, and nonsymptomatic on light 
palpation.  The back had normal motion with no restrictions.  
Low back signs were negative.  Straight leg raising was to 90 
degrees and negative, bilaterally.  There was no tenderness 
on deep palpation of the entire spine, lumbosacral junction, 
and sacroiliac joints.  The diagnosis was scars of shell 
fragment wounds of back and left posterior chest wall, left 
upper extremity, both buttocks and thighs, left leg and heel, 
all healed, nonsymptomatic with multiple retained foreign 
bodies and with mild loss of Muscle Group VI left, XI left, 
XIII left, and XVII bilateral.

The Board notes that, at the VA orthopedic examination in 
February 1972, no pain on motion of the back or any damage to 
the muscles of the back were reported.
The VA examination in February 1972 found that the scars on 
his back were well healed and asymptomatic.  None of the 
scars on his back were reported to be poorly nourished, 
ulcerated, or tender and painful, or to limit the function of 
his back.  With such findings on orthopedic examination, it 
was not error, much less CUE, for the RO not to assign an 
evaluation of 10 percent for the scars on the veteran's back, 
residuals of shell fragment wounds, under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, or 7805 (1972).
 
Neither the veteran's his service medical records nor the 
report of the VA orthopedic examination in February 1972 
showed any limitation of motion of the back or contained any 
finding or diagnosis of lumbosacral strain or sacroiliac 
injury or weakness.  Range of motion on examination was 
reported as normal.  With such examination findings, it was 
not error, much less CUE, for the RO not to assign a 
compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5294, 5295 (1972).

The rating decision of March 1972 granted service connection 
for residuals of multiple injuries to Muscle Groups VI, XI, 
XIII, and XVII and assigned a combined disability rating of 
50 percent.  The rating decision granted service connection 
for scars of the back, residuals of shell fragment wounds, 
and assigned a non- compensable evaluation under Diagnostic 
Code 7805, which indicated a finding by the RO that the 
veteran's scars on the back were not affecting the function 
of his back.  Service connection was not granted for injury 
to Muscle Group XX.

The veteran asserts that it was CUE for the RO not to grant 
service connection and a compensable rating for damage to the 
muscles of his back by the shrapnel wounds which he sustained 
in combat in July and December 1968.  In support of his 
claim, he has pointed to medical evidence in recent years of 
a back disability and, in March 2005, his representative 
submitted to the Board a medical opinion by a physician which 
was dated in June 2004.  However, a determination whether 
there was CUE in a rating decision must be based on the 
evidence at the time that the rating action was taken.  See 
38 C.F.R. § 3.105(a) (2004); Russell, supra.  Therefore, 
evidence which was not of record at the time of the March 
1972 rating decision is not relevant to the current appeal 
and may not be considered by the Board in deciding the 
appeal.

 In this case, the orthopedic examiner in February 1972 did 
not find any damage to Muscle Group XX, the spinal and 
sacrospinalis muscles, and the veteran's service medical 
records did not show damage to Muscle Group XX.  In the 
absence of any medical finding of damage to the muscles of 
the back, it was not error, much less CUE, for the RO in 
March 1972 not to grant service connection and a compensable 
evaluation for impairment of the muscles of the back.  
Clearly, the failure of the RO in March 1972 to grant service 
connection and a compensable evaluation for impairment of the 
muscles of the back was not an error of fact or law which 
"when called to the attention of later reviewers, compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error" and so cannot constitute CUE.  Fugo, supra.   In 
this regard, the Board notes that Diagnostic Code 5320 
provided only a non-compensable evaluation for slight 
disability of lumbar or dorsal region muscles and required 
moderate disability for a compensable evaluation.  The Board 
also notes that 38 C.F.R. § 4.56 provided that moderate 
disability of muscles is manifested by a consistent complaint 
on record from first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, affecting the particular 
functions controlled by injured muscles and by signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests, none of which was shown by the 
medical evidence of record in March 1972.

At the hearing before the undersigned Veterans Law Judge in 
October 2002, the veteran testified to his belief that the 
orthopedic specialist who examined him in February 1972 
committed medical errors in the way he performed the 
examination. However, a claim of CUE is directed to a 
determination made by an adjudicative agency of VA and not to 
the manner in which a medical examination is performed. The 
veteran appears to argue that, had the medical examiner in 
February 1972 made different findings, then the rating 
decision in March 1972 may have been different. While that 
may be true, it does not provide a basis on which to find 
that the rating decision which was actually made involved 
CUE.  The veteran's objections to the VA orthopedic 
examination in February 1972 do not show CUE in the rating 
decision of March 1972.

In sum, the Board concludes that the rating decision of March 
1972 did not involve CUE by not granting a compensable 
evaluation for residuals of shrapnel wounds to the back.  See 
38 C.F.R. § 3.105(a) (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

A rating decision in March 1972, which assigned a non-
compensable evaluation for a scar on the back, residual of a 
shell fragment wound, not having involved clear and 
unmistakable error, the appeal is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


